SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
*21Plaintiff-appellant Kenneth Pilipshen timely appeals from a judgment entered on June 15, 2001 (“the judgment”) that granted the motion for summary judgment of defendant-appellee IBM Corporation (“IBM”) and dismissed his complaint. Pilipshen’s complaint alleged that IBM had discriminated against him on the basis of age in violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 626(l)(b)-(d) and parallel provisions of New York State law.
For substantially the reasons stated by Judge Brieant in his comprehensive Memorandum and Order dated June 13, 2000, the judgment is AFFIRMED.